746 F.2d 583
James KAHOLOKULA, Plaintiff-Appellant,v.HULA RECORDS, INC. d/b/a/ Oahu Music Publishing and DonMcDiarmid, Jr., Defendants-Appellees.v.James KAHOLOKULA, Plaintiff-Appellant,v.OAHU MUSIC PUBLISHING, Hula Records, Inc., and DonMcDiarmid, Jr., Defendants- Appellees.
Nos. 83-1526, 83-1591.
United States Court of Appeals, Ninth Circuit.
Jan. 11, 1985.

Before DUNIWAY, FLETCHER and FERGUSON, Circuit Judges.

ORDER

1
In light of the advice to this court that the parties have settled these cases, the appeals are dismissed and the opinion filed on November 2, 1984, is withdrawn.*  The cases are remanded to the district court for such action as may be required to effect the settlement of the parties.



*
 The opinions published in the advance sheet at this citation, 746 F.2d 583-587, has been withdrawn